(COMPANY LOGO) [y00358y0035800.gif]
 
EXHIBIT 10.44
 
As of October 22, 2008
 
Performance Enhancement Partners, LLC
3078 North Caves Valley Path
Black Diamond Ranch
Lecanto, Florida 34461
Attention: Peter G. Cole
 
Dear Peter:
 
Reference is made to the Consulting Agreement (“Consulting Agreement”), dated as
of April 9, 2007, between Performance Enhancement Partners, LLC (“Consultant”)
and Frederick’s of Hollywood Group Inc. (formerly Movie Star, Inc.) (“Company”).
Pursuant to Section 2.1 of the Consulting Agreement, the Company desires to
exercise its option to extend the Consulting Agreement for a second six-month
period and to amend the Consulting Agreement, with such amendment to become
effective as of the date hereof. This letter, when fully executed, will serve to
amend the Consulting Agreement as follows (capitalized terms used herein but not
defined herein shall have the meaning set forth in the Consulting Agreement):
 
1. The Consulting Agreement is extended for a six-month period from January 27,
2009 (“Commencement Date”) to July 25, 2009 (the “Second Extension Period”)
unless earlier terminated by either party upon 30 days’ prior written notice.
 
2. If the Consulting Agreement is terminated during the Second Extension Period
for any reason, the Company will pay to the Consultant the Base Consulting Fee
through the date of termination and all valid expense reimbursements.
 
3. The Extension Option to purchase 25,000 shares of common stock to be granted
to the Consultant on the Commencement Date will vest in six equal monthly
installments commencing on the one-month anniversary of the Commencement Date
rather than vesting on the six-month anniversary of the Commencement Date. Any
portion of the Extension Option that has not vested on the date of termination
shall immediately expire.
 
4. Except as expressly set forth herein, the other terms and provisions of the
Consulting Agreement shall continue in full force and effect; provided, however,
that in the event of a conflict between the provisions of the Consulting
Agreement and the provisions of this Amendment, the provisions of this Amendment
shall control.





--------------------------------------------------------------------------------



 



Please confirm your agreement by signing in the space provided below.
 
FREDERICK’S OF HOLLYWOOD GROUP INC.
 

  By: 
/s/  Thomas Rende


Thomas Rende
Chief Financial Officer
 
ACCEPTED AND AGREED:
 
PERFORMANCE ENHANCEMENT PARTNERS, LLC
 

By: 
/s/  Peter G. Cole
 


Peter G. Cole, Sole Member
 
/s/  Peter G. Cole

PETER G. COLE, individually

